This case ought not to have been affirmed. In writing what I purpose to say I shall not go into the merits of the case so far as the sufficiency of the evidence is concerned. The jury allotted appellant twenty-five years in the penitentiary.
I do not, however, believe that a fair inspection of this record and legitimate conclusion reached therefrom will justify the verdict.
In my judgment the continuance should have been awarded for the absent witness Furman. The overruling of this proposition by the majority is based upon the idea that the trial court knew judicially that Furman had been years ago convicted of a felony, and, therefore, he was not a competent witness. If it be conceded that the court judicially knew of Furman's conviction, it would not, therefore, follow that the court judicially knew that he was an incompetent or disqualified witness. A record of conviction has been considered a necessary step to disqualify a witness. This witness was absent and his testimony was, as stated, of a very material nature. He was present and an eyewitness to the homicide, and would have testified, as shown by the application, to a clear case of self-defense. The trial court disqualifies this witness and this court sustains him in such disqualification because of a previous conviction of which it is said the trial court had knowledge. There was no issue tried by the court on this question. He may have been a competent witness restored to citizenship, so far as the record goes. In settling a serious issue of this sort against an accused, it certainly ought to be heard and the testimony ought to be clear that the witness was not at the time of the application for continuance a disqualified witness.
Another bill recites that shortly after and on the same day of the homicide the wife of deceased, over objection of appellant, was permitted to testify that she had placed a placard upon the outer door of the confectionery store owned by herself and her deceased husband, upon which was written the words, "closed today"; and further, she was permitted, over objection, to testify that she was at the front of the confectionery building and had the door closed and had a placard of pasteboard in a round shape, upon which were written or printed the words, "closed today," in large letters, and that she was trying to paste or fasten said placard upon the front door shortly after the killing. Various and sundry objections were urged to this, but the court admitted it, as he states in his explanation, because it "appeared to be res gestae." Another bill on the same question recites that while the widow of the deceased was upon cross-examination she stated that she did not go to see her husband at the undertaking parlor until the night after the killing in the daytime, and that she had placed a placard upon the front door of the confectionery store which had the words "closed today" on it. To this all sorts of objections were urged. The court admits this with the explanation that the State in offering this testimony stated it was for the "sole" purpose of affecting the credibility of the witness, and it was admitted for such purpose, as stated at the time, *Page 520 
and counsel for the defendant did not ask for a written charge limiting the purpose for which the jury might consider the same. In one bill the court admits the testimony on the ground that it was res gestae; in the second he sustains the purpose of the State in offering it and admitted it for the purpose of affecting the credibility of the witness, and for that purpose only, and emphasizing this he qualifies further, that appellant did not ask a written charge limiting this testimony. If it was res gestae, a charge limiting the testimony was not required, because in that instance it would be original evidence. If offered for the purpose of affecting her credibility as a witness, it was the duty of the court to limit it to that purpose and see that it was not used as original testimony against defendant. Appellant was not present and had nothing to do with it; knew nothing about it; in fact, the record shows he was in the hands of the officers under arrest. There are so many reasons why this testimony was not admissible it would seem almost superfluous to state them. This was the act not of the defendant but of the wife of deceased. Defendant knew nothing of it; had no concern with it; was not aware of it, and it was the act of a party in his absence closing the door of her confectionery which was owned by her husband and herself; it was their residence, the confectionery being in the front part of the house, they residing in another part of the edifice. Whether this be the act of a bystander or not, it is the act of a third party with which defendant had no concern and no connection. It could not be introduced on the theory that it was the act of a co-conspirator, for from that standpoint the object of the conspiracy, if one existed, had been accomplished, the deceased was dead. The act or statement of a conspirator made after the completion of the conspiracy is not admissible against one of the other co-conspirators in his absence. He was unaware of the act or statement of the other conspirator after the transaction had ended. This I understand to be the settled rule. It, therefore, could not be original testimony, so far as defendant was concerned. The parties after the homicide had all scattered and gone; they were not at the house where the killing occurred, which was in a bedroom in the rear part of the confectionery store. The business was carried on in the name of the wife of deceased. Deceased had just been killed and carried to the morgue, or at least was not in this confectionery or any other part of the house occupied by himself and his wife. It is, therefore, not res gestae It was the act of third parties in the absence of the defendant, without his knowledge, consent or concurrence. But when the matter came again in the second bill of exceptions the court qualifies it by stating that it was admitted to affect the credibility of the witness. Wherever testimony is introduced to affect the credibility of a witness, which might be damaging or illegal, it is the duty of the court to guard the jury against using it for illegitimate purposes; in other words, instruct the jury that it can be considered only for the purpose for which it was introduced, that is, to affect the credibility of the witness. This testimony should not have *Page 521 
been admitted either as res gestae, or to affect the credibility of the witness. Here was the widow of the deceased closing the house where the business of her deceased husband and herself was carried on; where they had been living, in part of which they resided as their home. Shortly after the death of her husband she closed the doors of the house against the curious and the outside world and as evidence of the fact that the business was that day suspended. It is the first time, so far as the writer is aware, that the closing of a business house where one of the interested parties had died should be taken as evidence of a want of veracity which would subject one of the owners of the house to impeachment for want of truth. It is a custom which is a part of the current history of our race and people, that business houses and private residences are closed to the outside world when a member of the business house or a member of the family has died. It is not only expedient but it is regarded by all right thinking people as being the ethical and proper thing to do. Had she carried on her business with wide open doors with her husband lying nearby dead but a short time, there might have been some reason for saying there was something wrong and unnatural that a wife would so act under such circumstances. This might have been the subject of criticism, showing that she was indifferent to the fact that her husband was so recently dead. But now we have solemnly adjudicated, and sustained by a court of last resort, that proper respect for the memory of the dead husband should be taken as evidence of impeachment of the truth and veracity of his wife who with sorrow upon her life and in the shadow of bereavement had closed the doors to the outside world. The writer does not understand this character of reasoning, or how such charge should be imputed under such circumstances. Evidence of proper ethical act by the wife of the deceased ought not to be solemnly adjudicated to be evidence of her want of veracity. I do not believe such ruling should have been held by this court or made by the trial court.
There is a fact or two thrown into the case which I suppose was done to aid the State and the record in this case. The widow testified that there had been trouble that morning between herself and her husband and he threatened to kill her, got a pistol, and not only that but tried to kill her brother, and that she went for the sheriff, and failing to find him, informed her father, who was also a resident of the same house, of conditions, and the father went to where the parties were. She further testified that deceased got a gun with a view of killing her father, and while Furman and deceased were scuffling over the gun deceased was trying to point the gun towards her father to shoot him, and that her father jerked out a small pocketknife and inflicted one wound upon deceased from which he died. This testimony placed a couple of guns and a pistol in sight in the room. When the officers entered the room some time afterward these guns had been put between some mattresses or at least were so found. Of course, the State's contention was that the story about the guns being used in the difficulty *Page 522 
was not true, and that this evidence of the guns being between the mattresses was evidence of the fact that her testimony was not true. This was legitimate testimony to show if they could before the jury that with reference to this matter she may have been mistaken or testified falsely. She explains this by stating that after the difficulty and after all the parties had left the room she took the guns and put them between the mattresses, where they were subsequently found. These facts went before the jury for what they were worth, to be weighed by them. They could attack her testimony that the guns were in sight and sought to be used during the difficulty by showing they were not so used. She explained in consonance with her other testimony that she hid the guns, but be that as it may, this testimony was of benefit to the State, it occurs to the writer, and it put her in the attitude, or it might have been so argued, of placing the guns where she placed them, was a fact favorable to the State both to contradict her as to her first statement and to show her sympathy for the State by placing the guns where they could not be used, and, therefore, impugning the question of self-defense, so far as that phase of the evidence is concerned. But how this could justify the introduction of evidence that the widow closed the business and private residence subsequently by placing a placard on the door announcing the house was closed I do not understand. "Harmless error" seems not to have been thought worthy of consideration in this case, because appellant received a verdict of twenty-five years for murder. He did not receive the minimum punishment of five years for that offense. That there was manslaughter in the case under the facts is not to be disputed, and the majority opinion admits it was a strong case of self-defense, and yet appellant received twenty-five years, which, at his age of fifty-six, means more than his lifetime. The record shows that he is lame and sick, and suffering with rheumatism and other ills to which flesh is heir.
I do not care to go into other matters of the case and discuss them. It is useless to have said what I have said, but it occurs to me as being so novel and so out of the ordinary and so unjust, that the evidence of the sorrow of the widow closing the business house and private residence against the outside world should be held as evidence of a want of credibility from the standpoint of veracity or truth, that I could not sanction the affirmance of this case from that standpoint. That it was damaging is manifested by the verdict. I do not believe it should be entertained that a surviving relative of a deceased member of the family should have his or her veracity and standing in the community attacked and held up to scorn because of the ordinary everyday respect paid to the memory of a deceased relative. This is not our civilization. It does not belong to our people, and I would not subscribe to that. I would have dissented on that proposition if on no other. There are other questions in the case, but I simply desired to make the few above remarks. This judgment ought not to have been affirmed. It ought to have been reversed and appellant awarded another trial. I do not *Page 523 
believe a man should be sent to the penitentiary except upon what ought to be a legal trial.